internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------ ------------------------------------------- -------------------------------- - department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-116184-04 date march ----------------------- -------------------------- ------- ------- ------- ------- ---------------------- ----------------------------------------------- re ----------------------------------------------- re ----------------------------------------------- legend date date year year year year grantor_trust ----------------------------------------------------- ----------------------------- stock ------------------------------------------------------------------------------------- bank spouse ------------------------- nephew ------------------------- charity court dollar_figurex dollar_figurey state state statute dear --------------- --------------------------- ------------------------------------------------------------ ------------------- ------------------- ------------- ----------------------------------- this is in response to correspondence requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed modification of trust plr-116184-04 the facts submitted and representations made are as follows grantor died on paragraph v further provides that upon the birth of any other grandchild of paragraph v provides that the trust estate is to be divided into separate portions date1 a date prior to date under paragraph v of grantor’s will grantor created a testamentary_trust trust for the primary benefit of the grantor’s sisters and their descendants trust was funded with stock it is represented that the situs of trust is state bank spouse and nephew were appointed the initial trustees of trust one portion for each individual beneficiary of the class indicated who is living at the grantor’s death it provides for eight percent of the trust estate for the benefit of each of grantor’s sisters four percent percent for the benefit of each of grantor’s nieces and nephews two percent for the benefit of each child of a niece or nephew and one percent for the benefit of each grandchild of a niece or nephew the annual net_income of each portion is to be paid to or for the benefit of the beneficiary in quarterly or more frequent installments for life grantor’s niece or nephew during the terms of the trust and so long as there remains some part of the trust estate not set apart for individual beneficiaries a separate one percent portion of the trust will be set apart for the benefit of that grandchild equal in value and held upon the same terms as the other one percent portion held for other beneficiaries for support accident illness or misfortune or education the trustees may in their sole discretion pay to or apply for the benefit of such beneficiary so much of the current or accumulated income of the remaining portion of the trust as they deem advisable portion of the trust estate after a reserve in cash has been accumulated equal to two years’ aggregate income payments to beneficiaries is to be distributed annually to charity death or upon the death of the last survivor of grantor’s nieces nephews and their children living at the date of grantor’s death whichever occurs first when the trust terminates any principal remaining is to be distributed to named charities trustee and two individual trustees to guide them in administering trust in year pursuant to an order of court the trustees were directed to accumulate from the unallocated income a reserve_account of from time to time the trustees have sought and received instructions from court paragraph v further provides that the trust will terminate years after grantor’s paragraph v further provides that if any beneficiary is in need of additional funds paragraph v further provides that the rest of the net_income of the remaining paragraph v further provides that there will always be at least one corporate plr-116184-04 dollar_figurex for possible future discretionary distributions to individual beneficiaries the reserve_account as of date was dollar_figurey slightly less than dollar_figurex pursuant to an order of court issued in year the trustees were directed to treat income earned on the reserve_account as any other income earned by trust which is to be distributed among the beneficiaries according to their respective percentage interests pursuant to an order of court issued in year adopted great-grandnieces and great-grandnephews are entitled to a income share in trust at grantor’s death of the income was allocable to individual beneficiaries named in grantor’s will and there were no potential beneficiaries to which shares were not allocated over the years as beneficiaries died and more beneficiaries were born less than of the income was allocated to individual beneficiaries in year for the first time since grantor’s death of the income became currently allocated to individual beneficiaries since year big_number of the income has continued to be allocated and there are now grandchildren of nieces and or nephews to whom shares cannot be allocated as a result in year the trustees petitioned court for an order interpreting the will and directing them how to administer the trust under these circumstances pursuant to the petition court entered an order that trust be interpreted to mean that any grandchild of a niece or nephew of grantor is a beneficiary of trust at birth and that the trustees may exercise their discretion to make distributions to such a grandchild from the reserve_account the order is effective only upon the trustees obtaining a ruling that trust will continue to be exempt from generation-skipping_transfer_tax trustees may only make distributions from the reserve_account for expenses of accident illness or other misfortune or for the reasonable education of a beneficiary this standard must be exercised by unanimous agreement of all three trustees who include not only two family members but also a corporate trustee bank trustees have executed certificates certifying that they will strictly adhere to the standard in exercising their authority to make distributions from the reserve_account you have requested a ruling that if under an order of court construing the will to provide that under the terms of trust any grandchild of a niece or nephew of grantor is a beneficiary of trust at birth the trustees of trust exercise their discretion to make a distribution to such grandchild from funds in trust’s reserve_account such a distribution will not cause trust to be subject_to the generation-skipping_transfer_tax imposed by chapter sec_2601 imposes a tax on each generation skipping transfer under section b a of the tax_reform_act_of_1986 act and ' b i of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus plr-116184-04 added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in ' b ii b or c relating to property includible in the grantor s gross_estate under and sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of ' sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if b the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust state statute provides that the trustee may petition the court concerning the internal affairs of the trust proceedings concerning the internal affairs of a_trust include determining questions of construction of a_trust instrument and ascertaining beneficiaries based on the facts presented and representations made we conclude that the judicial modification to trust discussed above will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification in addition the modification of trust will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made if under an order of court construing plr-116184-04 the will to provide that under the terms of trust any grandchild of a niece or nephew of grantor is a beneficiary of trust at birth the trustees of trust exercise their discretion to make a distribution to such grandchild from funds in trust’s reserve_account such a distribution will not cause trust to be subject_to the generation-skipping_transfer_tax imposed by chapter of the internal_revenue_code except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it section sincerely yours k provides that it may not be used or cited as precedent enclosure cc copy for sec_6110 purposes lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries
